CLOPTON, J.
On the trial of the motion to dissolve .the attachment, which was sued out by appellant to enforce the lien in favor of an agricultural laborer, it was admitted that plaintiff rendered labor and services for defendant during the year 1889, in and about the cultivation of the crop, upon which the attachment was levied, and that she had recovered judgment for the amount due her, in an ordinary civil suit before a justice of the peace. There was, however, no express contract, nor any specified sum promised to be paid as hire or wages. The affidavit, upon which the attachment was issued, is not set forth in the record; but it is admitted that it was regular, and according to the requirements of the law.
The first point of insistence is, that the plaintiff is not entitled to the lien, because it is not shown that there was an express contract. The statute declares; “Agricultural laborers, and superintendents of plantations, shall have a lien *370■upon the crops grown during the current year, in and about wbicb they are employed, for tbe bire and wages due them for labor and services rendered by them in and about tbe cultivation of sucb crops, under any contract for sucb labor and services.” — Code, § 3078. The statute, tbe general policy of wbicb is tbe securement to tbe laborer of tbe just reward of bis labor, is founded on tbe principle of honesty and good conscience, that no person shall be permitted to take and enjoy tbe fruits of another’s toil without making just compensation. Its beneficial provisions should not be so narrowly and strictly construed, as to defeat its just and humane purposes. The statute does not require that tbe contract shall be express. Its words, any contract, are comprehensive enough to include implied, as well as express contracts. Giving to tbe words of statute their fair and plain import and scope, any contract is sufficient to originate the lien, wbicb, if tbe labor is rendered, is sufficient to create a debt or liability. Tbe lien may be based on an implied contract.—Neilson v. Iowa E. R. R. Co., 54 Ill. 184; 2 Jones on Liens, § 1236. This objection is untenable.
Tbe plaintiff, having brought suit for work and labor done, and having obtained judgment against tbe defendant in a justice’s court, it is further contended that she thereby waived, or abandoned, her right<k> enforce tbe lien by attachment, and elected to rely on an execution on tbe judgment. Tbe lien is of statutory creation, and depends, not upon tbe levy of an attachment, but upon tbe existence and nature of tbe debt.—Dryer v. Abercrombie, 57 Ala. 497. Attachment is merely tbe remedy provided and given by tbe statute for the enforcement of a pre-existing and operative lien. Of this remedy tbe laborer can not avail himself, unless some one of tbe grounds for tbe issue of an attachment for tbe enforcement of sucb liens exists — unless tbe defendant, without tbe consent of, and contrary to bis agreement with plaintiff, has removed, or is about to remove tbe crop, or some portion thereof, from tbe premises, without paying plaintiff’s demand. — Code, § 3081. Though tbe laborer can not enforce bis lien, because of tbe non-existence of tbe grounds on wbicb tbe issue of an attachment is authorized, be may, when his claim matures, pursue tbe proper .common-law remedy for tbe recovery of bis debt. Notwithstanding tbe debt is merged into tbe judgment, and its existence and amount conclusively established, its nature is not destroyed, nor affected. Its character remains tbe same — bire or wages *371for labor and services rendered in and about the cultivation of the crops under a contract. The lien conferred by the statute continues in force after the rendition of the judgment. In a proper case, a creditor may sue in debt, or by general attachment, upon a judgment which he has recovered against his debtor, though he has the right to issue execution. Young v. Cooper, 59 Ill. 131; Kingsland v. Forest, 18 Ala. 519. The statutory right for the enforcement of the lien by attachment, is not taken away by-* a previous suit and judgment on the debt. If, after the rendition of the judgment, defendant removes, or is about to remove the crop, or any portion thereof, from the premise's, and the judgment remains unsatisfied, we see no reason why plaintiff may not enforce her lien, notwithstanding the debt has been merged in a personal judgment against defendant. Any other construction of the statute would defeat, in many cases, its purposes and policy, by the judicial incorporation of an exception, which the legislature has not seen proper to insert. Plaintiff would have a lien superior to all other liens or claims, except the landlord’s lien for rent and advances, without any remedy to enforce it. A construction having such effect should be avoided, if practicable.
The motion to dissolve should not have been granted.
Reversed and remanded.